Citation Nr: 1537607	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  04-29 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable evaluation for transient ischemic attack (TIA).

2.  Entitlement to an effective date earlier than February 8, 2002 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in August 2003 and August 2005, a rating decision issued by the Appeals Management Center (AMC) in June 2010, and rating decisions issued by the RO in St. Paul, Minnesota in September 2014 and January 2015.  

A discussion of the procedural history is warranted to clarify the issues on appeal.

In an August 2003 rating decision, the RO, in pertinent part, granted service connection for TIA and assigned a noncompensable (0 percent) evaluation effective May 21, 2003.  The Veteran perfected an appeal as to the initial rating assigned.  

In an August 2005 rating decision, the RO, in pertinent part, denied a claim for entitlement to service connection for dysthymic disorder, also claimed as obsessive compulsive disorder and depression.  The Veteran also perfected an appeal as to the denial of service connection for a psychiatric disability.

The Veteran testified before the Board in July 2007.  The Veterans Law Judge (VLJ) who conducted the hearing is no longer employed by the Board.  In November 2007, the Veteran was notified of this and of the fact that the hearing transcript had portions which were inaudible.  He was offered the opportunity for another hearing, and he subsequently requested one.  In February 2008, the Board remanded the Veteran's claim so that he could be afforded another hearing.  The Veteran thereafter presented testimony before the undersigned VLJ at a videoconference hearing in June 2008.  Transcripts of both hearings are of record.

In December 2008, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disability and entitlement to an initial compensable rating for TIA for additional development and to address due process concerns.  Specifically, the RO/AMC was instructed to obtain additional VA treatment records and to schedule the Veteran for appropriate VA examinations to evaluate his service-connected TIA and to determine the nature and likely etiology of his claimed psychiatric disability.  

In a June 2010 decision, the AMC granted entitlement to service connection for PTSD and assigned a 50 percent evaluation effective August 16, 2005.  

The case returned to the Board in October 2010, at which time it was again remanded.  The Board found that the Veteran's August 2010 statement constituted a notice of disagreement (NOD) in response to the June 2010 rating decision and thus initiated an appeal as to the effective date of the grant of service connection for PTSD.  See 38 C.F.R. § 20.200 (2014) (providing, in pertinent part, that an appeal consists of a timely filed NOD in writing); see also 38 C.F.R. §§ 20.201, 20.302(a) (2014) (setting forth required contents and time limits for submitting a NOD).  As no statement of the case (SOC) had been issued, the Board found that the issue of entitlement to an earlier effective date for the grant of service connection for PTSD remained in appellate status and remanded the claim for issuance of an SOC.  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30, 19.31(a) (2014) (setting forth requirements for issuing an SOC once a NOD has been submitted); see 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board also remanded the issue of entitlement to an initial compensable evaluation for TIA for further development, including for compliance with the prior remand instructions by the provision of an adequate supplemental medical opinion addressing any residual symptomatology associated with his service-connected TIA.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In September 2014, the RO granted an earlier effective date of July 20, 2004 for service connection for PTSD.  A simultaneously issued SOC denied entitlement to an effective date earlier than July 20, 2004.  The Veteran perfected his appeal as to the effective date for service connection for PTSD later that month.  See September 2014 Substantive Appeal (VA Form 9) (requesting an effective date "at least 2 years earlier than" July 20, 2004).  In a subsequent January 2015 rating decision, the RO granted an earlier effective date of February 8, 2002 for service connection for the Veteran's PTSD.  Although the RO determined this to be a full grant of the benefit sought on appeal, the board finds that, because the Veteran has not limited his claim to a specific effective date, this does not represent a full grant of the benefits sought on appeal.  Accordingly, the Veteran's claim for an earlier effective date for service connection for PTSD remains pending, as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, as will be discussed in detail below, because the Veteran requested a hearing in conjunction with the appeal of entitlement to an earlier effective date for service connection for PTSD, this claim must be remanded so that he may be provided the requested hearing.  See September 2014 Substantive Appeal (VA Form 9) (requesting a Board hearing by live videoconference).  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.

The issue of entitlement to an effective date earlier than February 8, 2002 for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service connected TIA resolved without residuals and is thus not of such severity or functional impairment to warrant a compensable rating.  



CONCLUSION OF LAW

The criteria for an initial compensable rating for TIA are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.3, 4.10, 4.14, 4.31, 4.124a, Diagnostic Code 8046 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 

Because the appeal of the initial rating assigned the Veteran's service-connected TIA stems from the grant of service connection for this disability, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He additionally has not alleged any notice deficiency during the adjudication of his claims.  See Sanders, 129 S. Ct. 1696.

Concerning the duty to assist, the Veteran's lay statements and argument in support of his claims, service treatment records, VA treatment records, and records of private treatment have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  Additionally, pursuant to the Board's remand, the RO obtained and associated with the claims file all available records of recent VA treatment for his disability.  The Veteran has not since identified any other records or evidence he wished to submit or have VA obtain.  Accordingly, the Board finds that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.

The Veteran was also provided VA compensation and pension examinations to determine the ongoing severity of his service-connected TIA, including specifically in March 2005, March 2007, and February 2009, with an addendum opinion in September 2014.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports and opinions contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327.  Moreover, since the most recent September 2014 addendum opinion, the Veteran has not alleged a significant worsening of his condition.  Neither he nor his representative has challenged the adequacy of the February 2009 VA examination or the September 2014 addendum opinion.  Thus, examination reports and opinion of record are adequate for rating purposes and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Moreover, to the extent that any of the previous examinations were not sufficient, any deficiency has since been cured by the September 2014 addendum opinion.  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, as noted, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Judge or AVLJ who chairs a hearing fully explain the issues, and suggest the submission of evidence that may have been overlooked.  The Board concludes that the June 2008 hearing before the undersigned was held in compliance with the provisions of Bryant.  Additionally, a review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  The Veteran's statements, as well as those of his representative, also demonstrate actual knowledge of the elements and evidence necessary to substantiate his claim because the statements focused on the evidence and elements necessary to substantiate such claim.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant, and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76, 80 (2012).  Regardless, the claim was remanded in order to obtain all information and/or evidence relevant to the claim on appeal; thereby negating any prejudice in the conduct of the hearing.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist him with this claim.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.  

II.  Analysis

For the reasons that follow, the Board finds that an increased compensable initial rating for the Veteran's service-connected TIA is not warranted.  

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7  (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran's TIA is currently in receipt of an initial noncompensable rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8046, for cerebral arteriosclerosis, effective since May 21, 2003, the date of his claim for service connection for this disability.  

Neurological conditions and mental disorders will be rated in accordance with a schedule of ratings set out at 38 C.F.R. § 4.124a, which provides that, with the exceptions noted, disability from the listed diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consideration is to be given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  38 C.F.R. § 4.124a.  Additionally, with partial loss of use of one or more extremities from neurological lesions, rating shall be by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  Id.  See also 38 C.F.R. § 4.31 (2014) (In every instance in which the Ratings Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8046, purely neurological disabilities, such as hemiplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis will be rated under the diagnostic codes dealing with such specific disabilities, with citation of a hyphenated diagnostic code (e.g., 8046-8207).  Purely subjective complaints such as headaches, dizziness, tinnitus, insomnia, and irritability, recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis, will be rated 10 percent and no more under diagnostic code 9305.  See 38 C.F.R. § 4.124a, DC 8046.  This 10 percent rating will not be combined with any other rating for a disability due to cerebral or generalized arteriosclerosis.  Ratings in excess of 10 percent for cerebral arteriosclerosis under diagnostic code 9305 are not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral arteriosclerosis.  See id.  The ratings under code 8046 apply only when the diagnosis of cerebral arteriosclerosis is substantiated by the entire clinical picture and not solely on findings of retinal arteriosclerosis.  See 38 C.F.R. § 4.124a, DC 8046, Note.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Based on the evidence of record, the Board finds that the weight of the competent medical evidence reflects that the Veteran's service-connected TIA resolved without residual manifestations and there is no evidence that there has since been any reoccurrence of TIA.  In this regard, private treatment records reflect that the Veteran suffered a single TIA in December 2001, related to his service-connected hypertension.  See, e.g., October 2002 Memorandum from D.L., M.D. (noting a history of hypertension-related TIA); December 2002 Fitness for Duty Evaluation from A.O., M.D.; January 2003 Fitness for Duty Evaluation from E.L.D., M.D.  

On VA general medical examination in March 2005, the Veteran reported a history of cerebrovascular event, stating that he suffered from difficulty speaking which lasted for approximately half a day.  He did not seek medical attention and "he just went to sleep."  When he later mentioned this incident to his private physician, his doctor told him that he could have had an episode of transient ischemic attack.  The examining VA physician found the Veteran's reported history to be consistent with a TIA.  The VA examiner further stated that the Veteran "has not had residual or recurrence of this transient ischemic attack and [has] no history of stroke."  

On VA hypertension examination in March 2007, the VA examiner noted the Veteran's history of a TIA in 2001, but found that the condition resolved without residuals.  

On follow-up brain and spinal cord examination in February 2009, the VA brain and spinal cord examiner noted the Veteran's history of TIA in 2001.  The Veteran endorsed symptoms including dizziness and tinnitus, but denied a history of any other residual symptoms, including headaches, weakness, paralysis, seizures, tremors, gait difficulty, vision problems, insomnia, speech problems, and memory loss.  Evaluation of the Veteran revealed normal muscle tone without evidence of atrophy, normal deep tendon reflexes, and normal balance and gait.  There were no findings of dysesthesias, tremors, fasciculations, ataxia, incoordination, spasticity, or speech impairment, and no evidence of unaddressed autonomic nervous system problems.  Further, there was no evidence of impaired sensory function of a nerve group or groups, no bowel or bladder impairment, no cranial nerve impairment, no loss of taste or smell, and no evidence of cognitive or psychiatric impairment related to the TIA.  The examiner diagnosed a history of TIA, which resolved without residuals.  In support of this, the examiner noted that a TIA "produces stroke-like symptoms but no lasting damage."  Rather, transient ischemic attacks (TIAs), which the examiner stated "occur when a blood clot temporarily clogs an artery and the brain doesn't get the blood it needs," produce symptoms such as sudden confusion, trouble speaking or understanding; sudden trouble seeing in one or both eyes; sudden trouble walking, dizziness, loss of balance or coordination; and/or sudden severe headache with no known cause.  Although these symptoms are the same for a stroke, "[t]he short duration of these symptoms and lack of permanent brain injury" is the primary characteristic of TIA. 

In a September 2014 addendum opinion, the VA examiner reiterated that the diagnosed TIA produced no residual manifestations.  Rather, the examiner stated that TIAs by definition fully resolve without residuals.  A TIA with residuals is a stroke, and there is no medical evidence that the Veteran had or has been diagnosed with a stroke.  

Based on the foregoing, the Board finds that the evidence of record does not warrant a higher compensable initial evaluation for the service-connected TIA under DC 8046.  In this regard, the competent and probative evidence reflects no neurological disabilities, such as hemiplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis.  See 38 C.F.R. § 4.124a, DC 8046.  Further, as found by VA examiners in March 2005, March 2007, and February 2009, and as noted in the September 2014 VA supplemental opinion, there are no subjective complaints such as headaches, dizziness, tinnitus, insomnia, and/or irritability, that have been recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis.  See id.  

Moreover, there are no noted residuals of the Veteran's TIA such that a higher or separate rating under any other diagnostic code pertaining to neurological conditions or convulsive disorders is warranted.  See 38 C.F.R. § 4.124a, DCs 8000-8045, 8100-8914 (2014).  

The Board has considered the Veteran's earnest contentions concerning his symptomatology, and notes his sincere belief that his reported symptomatology, including headaches, dizziness, memory loss, shortness of breath, sexual dysfunction, speech difficulties, sleep disturbances and cognitive dysfunction are the residual effects of his TIA.  See, e.g., July 2004 Substantive Appeal (VA Form 9) (reporting headaches, dizziness, sexual malfunction, memory damage, and speech damage); March 2007 VA Examination Report (reflecting that the Veteran reported experiencing dizziness and shortness of breath); June 2008 Board Hearing Transcript (testifying that he has memory loss and dizziness).  However, as discussed, there is simply no competent medical evidence that he suffers from TIA residuals.  Rather, on repeated VA examination, he has been medically evaluated to be free from TIA residuals.  And although the Veteran is certainly competent to report suffering from headaches, dizziness, memory loss, shortness of breath, sexual dysfunction, speech difficulties, sleep disturbances, the specific issue in this case, namely, whether such symptoms are attributable to his service-connected TIA, falls outside the realm of common knowledge of a layman.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As such, the probative value of the VA examination reports and opinions of record outweighs that of the Veteran's assertions concerning the presence of residuals of his December 2001 TIA.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Layno, 6 Vet. App. at 469- 71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Furthermore, to the extent that the Veteran manifests additional disability in the form of cognitive dysfunction, memory loss, and sleep disturbances, the Board reiterates that, although various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the practice of "pyramiding," which is the evaluation of the same manifestation of a disability under different diagnoses.  See 38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  Indeed, the United States Court of Appeals for Veterans Claims (Court/CAVC) has noted that 38 U.S.C.A. § 1155 implicitly contains the concept that "the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate the claimant for the actual impairment of his earning capacity" and would constitute pyramiding.  Esteban, 6 Vet. App. at 261, quoting Brady v. Brown, 4 Vet. App. 203 (1993).  

Here, he is already in receipt of service connection for PTSD, which has been assigned a 50 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The criteria under DC 9411 contemplate symptoms such as cognitive impairment (including difficulty in understanding complex commands, impaired abstract thinking, and impaired judgment), impairment of short- and long-term memory, chronic sleep impairment, anxiety, and depressed mood.  Thus, to the extent that the Veteran has endorsed symptoms s including anxiety, depression, memory loss, subtle cognitive dysfunction, and sleep disturbance, such symptoms were already taken into consideration in the assignment of a rating for the Veteran's PTSD.  See December 2002 Fitness for Duty Evaluation from A.O., M.D. (reflecting that the Veteran endorsed many typical post stroke symptoms, including anxiety, depression, memory loss, subtle cognitive dysfunction, and sleep disturbance, and noting that "[t]hese symptoms are also associated with post traumatic stress disorder and each condition may aggravate the other"); January 2003 Fitness for Duty Evaluation from E.L.D., M.D. (reflecting that the Veteran has a "history of cerebral vascular accident in December of 2001 with residual fatigue, depression and cognitive dysfunction).  Thus, awarding service connection (and hence, a separate disability rating) for any such symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

Accordingly, the preponderance of the evidence is against the claim and entitlement to an initial compensable rating for TIA is unwarranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Consideration

With regard to extraschedular consideration, there is no evidence that the Veteran's TIA is manifested by signs, symptoms, or functional impairment not contemplated by the rating criteria or not adequately compensated by the assignment of a schedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of the Veteran's TIA - which, as noted above, is asymptomatic - with the schedular criteria under 38 C.F.R. § 4.124a, DC 8046, which encompasses subjective complaints such as headache, dizziness, and insomnia, does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  Moreover, functional impairment, including its effect on employment, is already accounted for in the assignment of a schedular rating.  See 38 C.F.R. §§ 4.1, 4.21; VAOPGCPREC 6-96.  Accordingly, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The combined effects of all disabilities for which service connection is currently established, namely the prostate cancer, PTSD, diabetes mellitus, hypertension, tinnitus, bilateral hearing loss, TIA, and erectile dysfunction, have been considered in determining whether referral for extraschedular consideration is warranted.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, entitlement to TDIU has been established since September 11, 2012.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for extraschedular consideration based on the combined effects of the Veteran's service-connected disabilities would not affect the outcome of this appeal.


ORDER

An initial compensable evaluation for TIA is denied.

REMAND

Unfortunately a remand is required as concerning the claim for entitlement to an effective date earlier than February 8, 2002 for the grant of service connection for PTSD.  

In this regard, as previously discussed, the Veteran's effective date claim was remanded by the Board in October 2010 for the issuance of an SOC.  See October 2010 Board Remand.  See also Manlincon, 12 Vet. App. at 240-41.  The RO issued the requested SOC in September 2014, and the Veteran perfected his appeal as to the effective date for service connection for PTSD later that month.  See September 2014 Substantive Appeal (VA Form 9) (requesting an effective date "at least 2 years earlier than" July 20, 2004).  In that substantive appeal, the Veteran requested a hearing before a member of the Board by live videoconference.  There is no indication that he has since withdrawn that request.  And although the RO granted an even earlier effective date in a subsequent January 2015 rating decision, there is also no indication that the Veteran is satisfied with this effective date or that he wished to withdraw his appeal.  See A.B., 6 Vet. App. at 39.  

Therefore, because the appeal as to the effective date for service connection for PTSD remains pending, and because the Veteran requested a videoconference hearing and has never withdrawn this request, he is entitled to this hearing before deciding his claim of entitlement to an effective date earlier than February 8, 2002 for the grant of service connection for PTSD.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board at his local RO.  He must be provided proper notice of the hearing date, time, and location. Copies of all notification must be associated with the claims file.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


